Opinion by
Judge Lindsay :
It appears from the bill of exceptions that upon the trial of this action the appellant introduced and read to the court the record with all the orders and steps taken therein, the case of B. C. Stager v. W. J. Gillispie and John Arnold and that the plaintiff then introduced and read to the court a d. fa. in said case for the sum of thirty dollars, etc. Also, the sheriff’s indorsement thereon.
None of the papers are copied into the bill of exceptions or in any other legal manner made part of this record. True, the clerk in a note suggests that there is a copy of the record of the case of Stagner v. Gillispie, etc., on file in this court, but there is no agreement that the same may be considered on this appeal as part of this record.
Not having before us all the evidence heard by the circuit judge, we cannot adjudge that his decision was erroneous.
Judgment affirmed.